COURT OF APPEALS FOR 3"tiE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER


Appellate case name:        Gerald Allen Perry v. John B. Hohnes

Appellate case number: 01-10-01072-CV

Trial court case number: 2009-62814

Trial court:                151 st District Court of Harris County

       On Se.pte..mber 9, 2009, appellant, Gerald Allen Perry, filed a petition naming Debbie
Mantooth Stnckhn and John B. Holmes as defendants. Appellant’s case was dismissed on
November 17, 2010 for want of prosecution, for failing to serve either of the named defendants.
Appellant timely appealed.
        Appellant filed his brief on October 15, 2012. Because appellant’s case was dismissed by
the trial court for failure to serve any defendant, there isno appellee in this case. Accordingly,
the case is hereby set at issue.
        It is so ORDERED.



Judge’s signature: /s/Jim. Sha.rp,.Jr..
                    [] Achng ~nd~vldually     [] Acting for the Court

Date: December 11, 2012